The opinion of the court was delivered by
Taft, J.
The question in this case is, whether upon the fact's reported there was a sale of the goods by the plaintiffs to the defendants. By an arrangement of the parties, all orders for goods sent by plaintiffs to Haskell & Son,, were to be approved by the defendants, -before the latter became liable to pay for them. The order for the goods sought to be recovered for in this case, was not approved by them; but the goods were charged by the *627plaintiffs to the defendants, and after they were attached, the defendants claimed them, and gave the officer a receipt for them, claiming, to own them, and subsequently received pay for them. We see no reason why they should not -be held liable. Before the attachment the goods had never been in the possession of Haskell & Son, so the question of whether a change of possession was necessary to protect them from attachment as the property of Haskell & Son does not arise.
Judgment affirmed.